          Case 1:13-cr-00823-ER Document 124 Filed 04/29/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                          United States Attorney
                                          Southern District of New York
                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007

                                                          April 27, 2020
BY ECF                                    The briefing schedule is approved.
                                          The Clerk of the Court is respectfully directed to terminate
The Honorable Edgardo Ramos               the motion, doc. 121.
United States District Judge              SO ORDERED.
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square                                                                         4/29/2020
New York, New York 10007
          Re:     United States v. Anibal Gonzalez, a/k/a “Rafael Martinez,” 13 Cr. 823 (ER)

Dear Judge Ramos:

        The Government writes, on behalf of the parties, pursuant to the Court’s April 1, 2020
Order (Dkt. 122), to provide the Court with a joint status report regarding defendant Anibal
Gonzalez’s currently stayed motion pursuant to 28 U.S.C. § 2255 to vacate, set aside, or correct
his sentence (the “2255 Motion”).

        Counsel for the defendant, Peggy Cross-Goldenberg, has discussed the 2255 Motion with
her client, who wishes to proceed with the petition. The parties propose the following briefing
schedule:

      •   June 1, 2020: Defendant’s amended motion pursuant to 28 U.S.C. 2255, in light of (i) his
          request for counsel in connection with the motion, for the purpose of “present[ing] a more
          viable claim . . . and due to the complexity of issues” (Dkt. 105 at 18), and (ii) developme nts
          in the case law since the filing of the original motion.
      •   June 22, 2020: Government’s response to the defendant’s motion.
      •   July 6, 2020: Defendant’s reply.


                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney
                                                      Southern District of New York

                                              By:     /s/ Negar Tekeei    ______________
                                                      Negar Tekeei
                                                      Assistant United States Attorney
                                                      (212) 637-2482
cc:       Peggy Cross-Goldenberg
          Counsel for Anibal Gonzalez
